DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to Amendments filed 08/06/2021.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 18 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 18 and 20 have been cancelled.
Allowable Subject Matter
Claims 1, 3, 4, 6, 10-16, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 1 and 22 recite an organic light-emitting display panel with an organic encapsulation requiring a polymer network of cross-linked polyorganosiloxane with a specific structure and formed by the cross-linking specific compounds. The prior art of record does not disclose an organic light-emitting display panel with an organic encapsulation layer formed with such a polymer network. Claims 1 and 22 are, therefore, allowable.
Claims 3, 4, 6, and 10-16 depend from claim 1 and are allowable based on this dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893